Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.322 Page 1 of 40




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 FEDERAL TRADE COMMISSION,
                                                          Civil Action No. 1:21-cv-00873-RC
                        Plaintiff,

 v.

 ILLUMINA, INC. AND GRAIL, INC.,
                                                             FILED UNDER SEAL
                        Defendants.




             ANSWER OF DEFENDANTS ILLUMINA, INC. AND GRAIL, INC.

                Defendants Illumina, Inc. (“Illumina”) and GRAIL, Inc. (“GRAIL”) (together,

 “Defendants”) answer the Complaint for temporary restraining order and preliminary injunction

 (Dkt. No. 14) (the “Complaint”) filed by the Federal Trade Commission (the “FTC”) in relation

 to Illumina’s proposed acquisition of GRAIL (the “Transaction”) as follows:

                                     PRELIMINARY STATEMENT

                This case involves a transaction that, if consummated, will save tens of thousands

 of lives. In the United States alone, cancer kills more than 500,000 people annually. The

 Transaction will accelerate the development, approval and adoption of a revolutionary blood test

 that can simultaneously detect more than 50 cancers, over 45 of which have no approved

 screening test today. The test does so across all stages, including earlier stages when cancers are

 more likely to be cured. The FTC’s challenge to the Transaction, which would deprive patients

 of this acceleration, is speculative and baseless. The FTC and DOJ have not successfully

 enjoined a vertical merger in over forty years. There is a reason for that track record.
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.323 Page 2 of 40




 Longstanding legal precedent, agency guidelines and economic literature recognize that vertical

 mergers of this kind lead to efficiencies that promote consumer welfare and generally do not

 raise competitive concerns. The FTC’s request for a preliminary injunction should be denied.

                Illumina is a leading provider of sequencing products for genetic and genomic

 analyses. Its mission is to improve human health by unlocking the power of the genome.

 Illumina founded GRAIL five years ago with the goal of developing an early screening test for

 multiple cancers. In 2017, GRAIL was spun out as a standalone company to invest in the

 extensive, population-scale clinical trials needed to create an “atlas” of cancer signals in the

 blood, and the attendant state-of-the art machine learning platform to interpret those signals,

 enabling asymptomatic early cancer screening tests. Since the spinoff, GRAIL has developed an

 early screening test, Galleri, that can simultaneously screen for more than 50 cancers in

 asymptomatic patients who have no signs of cancer. GRAIL is also continuing to develop other

 tests for different patient populations. GRAIL plans to launch its Galleri test as a laboratory

 developed test in the United States in April 2021 but GRAIL is still many years from being able

 to commercialize Galleri at a wide scale. In short, GRAIL is a discovery and development

 company that has accomplished the very discovery and development goal contemplated by

 Illumina when it created GRAIL. Illumina stands poised to help GRAIL bring those benefits to

 the public as quickly and efficiently as possible.

                Illumina maintains approximately a 14.5% equity stake in GRAIL and, under its

 existing supply agreement with GRAIL, is entitled to a percentage of GRAIL’s net revenues,

 once GRAIL has such revenues. The transaction seeks to fully reunite Illumina and GRAIL at a

 critical juncture. While GRAIL has made significant progress in developing Galleri, it still faces

 significant hurdles, including obtaining regulatory approval, payor reimbursement and




                                                      2
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.324 Page 3 of 40




 production and distribution of its test at scale. As the Complaint acknowledges, there are no

 early cancer screening tests on the market today that simultaneously screen for more than one

 cancer. No other company has publicly disclosed a test in development that can identify such a

 broad range of cancers in asymptomatic patients. And Illumina is uniquely situated to use its

 experience and resources to accelerate the widespread adoption of GRAIL’s early cancer

 screening test, Galleri, and reach more patients faster. The combined company will launch a new

 era of cancer screening, accelerating commercialization and adoption of GRAIL’s transformative

 multi-cancer screening test. Galleri has the potential to reduce the cancer burden in the U.S. and

 worldwide—this Transaction thus means saving thousands of lives by reducing that burden

 sooner and at lower costs.

                The FTC’s challenge to this purely vertical transaction is hopelessly speculative.

 No NGS-based cancer screening tests have been launched on the market anywhere in the world.

 There are no “rivals” to GRAIL. The FTC’s case is based entirely on speculation about what,

 theoretically, Illumina might be able to do to a hypothetical rival to GRAIL in the future. Even if

 such speculation were permitted, it would have no place here: before the FTC filed its

 Complaint, Illumina offered binding, irrevocable contractual commitments to all of its U.S.

 oncology customers, which address every one of the FTC’s stated concerns. Specifically, such

 commitments include guarantees that:

        •      Under a 12-year supply agreement, customers will have uninterrupted supply of
 the sequencing instruments and consumables that they use;

        •      During that 12-year term, Illumina will not increase the price of any of the
 supplied sequencing instruments or consumables;

        •      Far from increasing the price, by 2025, Illumina will decrease the cost of
 sequencing on Illumina’s highest throughput sequencing instrument, using the highest
 throughput consumable, by at least 43%, for all customers, regardless of application or use case;




                                                 3
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.325 Page 4 of 40




        •      All customers shall receive “universal pricing” for any new sequencing product,
 and customers shall receive access to the same sequencing products at the same pricing as
 GRAIL under a “most-favored nations” clause;

         •       Illumina will not discontinue any sequencing product supplied for a 12-year term
 as long as the customer continues to purchase that product;

        •       To the extent Illumina receives confidential information from any customer,
 Illumina will not share that information with GRAIL;

        •       Illumina will provide any documentation or information reasonably required to
 seek FDA approval or FDA marketing authorization to sell a clinical test using the sequencing
 products supplied under the agreement;

         •       Any customer who wants to develop an in vitro diagnostic (“IVD”) distributable
 kitted test using Illumina’s FDA-approved instruments may enter into a separate agreement with
 Illumina under the standard terms in Illumina’s commitments;

        •     An annual audit will be conducted by an independent third-party auditor
 confirming compliance with the terms of the supply commitments; and

         •     Disputes on supply terms will be adjudicated through baseball-style arbitration,
 and Illumina must continue to supply products to the customer during the pendency of any
 dispute.

 These binding, irrevocable commitments are publicly available on Illumina’s website1 and open

 for a period of six years. Some of Illumina’s largest oncology customers have signed agreements

 on similar terms and stated that these binding commitments address any concerns they may have

 had regarding the merger. The FTC received these contractual commitments prior to filing its

 Complaint and does not address any of the specific terms in those agreements, despite the fact

 that the most analogous legal authority (and the only decision involving a challenge to a vertical

 merger in the last 40 years) relied on similar commitments in rejecting a vertical merger

 challenge. United States v. AT&T Inc., 310 F. Supp. 3d 161, 241 n.51 (D.D.C. 2018) (finding

 that arbitration commitment “will have real world-effects” and puts the merging parties’


     1
     https://www.illumina.com/areas-of-interest/cancer/test-terms.html?SCID=2021-
 270ECL5522.



                                                  4
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.326 Page 5 of 40




 “‘money where [their] mouth is’ in showing that the proposed merger, far from being aimed at

 ‘doing any of the things that the government alleges,’ is instead a ‘vision deal’ being pursued to

 achieve ‘lower prices, improved quality, enhanced service, and new products’”).

                 The FTC bears the burden to show that issuing a preliminary injunction is in the

 public interest based on an assessment of (1) the FTC’s likelihood of success on the merits, and

 (2) the balance of the equities. That burden is substantial, especially in a case like this where the

 FTC’s theory is speculative and the benefits of this transaction are concrete and profound:

 accelerating access to this life-saving technology, and at lower prices. A preliminary injunction

 will prevent the transaction from ever being consummated and, consequently, these benefits from

 being realized. Thus, it is “an extraordinarily drastic remedy”. FTC v. RAG-Stiftung, 436 F.

 Supp. 3d 278, 290 (D.D.C. 2020). A mere “showing of a fair or tenable chance of success on the

 merits will not suffice for injunctive relief.” Id.

                 The FTC does not contest that the proposed merger is a purely vertical

 transaction. Because it is purely vertical, the FTC “cannot use a short cut to establish a

 presumption of anticompetitive effect”; it must make a “fact-specific” showing that the proposed

 merger is anticompetitive. United States v. AT&T, Inc., 916 F.3d 1029, 1032 (D.C. Cir. 2019).

 The FTC has not met its heavy burden here.

                 The FTC Improperly Defines the Relevant Product Markets. “Defining the

 relevant market is a necessary predicate to finding a Clayton Act violation.” RAG-Stiftung, 436

 F. Supp. 3d at 291. The FTC cannot meet this predicate.

                 First, as the Complaint acknowledges, the downstream market in which Galleri

 will compete is non-existent and many years from reaching commercial scale. At this early stage

 of its development, it is impossible to know what technologies will be deemed substitutes for




                                                       5
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.327 Page 6 of 40




 non-invasive early cancer screening. Today, some tests are based on polymerase chain reaction

 (“PCR”) technology, which amplifies DNA to detect the presence of genomic mutations and

 methylation changes. GRAIL’s Galleri test in development is based on next-generation

 sequencing (“NGS”) technology, which uses sequencing to identify changes in methylation

 profiles in cell-free DNA in the blood. A variety of different technologies are expected to be

 used for cancer screening tests in the future, including proteomics, which identifies cancer

 antigens or other pathologically significant proteins in blood samples, microarray, which

 identifies genomic mutations and methylation changes using an orderly and specific arrangement

 of probes attached to solid support, and PCR. The FTC offers no factual basis to exclude these

 innovative technologies from the relevant market in which, years from now, multi-cancer

 screening tests may compete. Only five years ago, GRAIL was a newly formed subsidiary of

 Illumina with a moonshot goal of finding a way to detect multiple cancers early from a blood

 draw. The FTC has no grounds to predict that, five-plus years from now, other technologies,

 some already used today, others being developed, for cancer screening will not compete in the

 relevant downstream market with NGS-based multi-cancer screening tests.

                Second, the FTC fails to define a relevant upstream market. It is the FTC’s

 burden to define a relevant upstream market, and it has not even alleged one. Indeed, other

 clinical diagnostics platforms compete with Illumina’s NGS systems as a platform for cancer

 screening tests, and, just as the downstream market is dynamic and evolving, so too is the

 upstream market—as the FTC itself alleged over a year ago in its challenge to Illumina’s

 proposed acquisition of Pacific Biosciences of California, Inc. The FTC improperly ignores this

 intensifying competitive landscape.




                                                  6
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.328 Page 7 of 40




                No Vertical Foreclosure. The merger will not lead to any form of foreclosure or

 higher prices of any potential rival to GRAIL who is, or may become, an Illumina customer. As

 the FTC has recognized, the profitability of a foreclosure strategy depends on the “significance

 of the merged firm’s potential gains in the relevant market and any potential losses from reduced

 sales of the related product” resulting from the strategy.2 Here, a foreclosure strategy would

 cause significant losses from reduced sales of Illumina’s upstream sequencing products, and

 there is no basis to predict that those losses would be offset by diversion of sales of unknown

 future rivals to Galleri. Thus, it is implausible that Illumina would attempt any such strategy,

 even if it were not contractually prohibited from doing so (which it is).

                Illumina’s long-standing and core strategy is to catalyze development

 and expansion of sequencing into new applications, particularly in clinical markets. By

 increasing demand for sequencing tests, Illumina grows its opportunity to sell more sequencing

 products. Illumina’s reacquisition of GRAIL is transformational for both companies. However,

 it does not change this strategic imperative to supply test developers with low-cost NGS products

 that facilitate the expansion of sequencing into emerging clinical applications such as cancer

 screening. Following the transaction, Illumina will continue to have powerful strategic and

 economic incentives to reduce the cost of sequencing and provide innovative products to all

 customers, regardless of whether they may compete with GRAIL in the future.

                Illumina currently faces competition from rival platforms and will face increased

 competition in the near future. Illumina recognizes that its customers have options, and that the

 platform landscape is only growing more competitive. That is why Illumina has put its money


     2
        Fed. Trade Comm’n, Commentary on Vertical Merger Enforcement § 3(A)(ii) (2020),
 https://www.ftc.gov/system/files/documents/reports/federal-trade-commissionscommentary-
 vertical-merger-enforcement/p180101verticalmergercommentary_1.pdf.



                                                  7
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.329 Page 8 of 40




 where its mouth is by extending long-term contracts that prevent price increases and ensure

 customers receive the benefits of Illumina’s upstream innovations—which Illumina would do in

 all events given its strategic goal to accelerate adoption of NGS testing. The hypothetical future

 conduct that the FTC alleges—which is impossible given those commitments—would also be

 incredibly damaging to Illumina’s core strategy and financial incentives. Such tactics would

 cause significant harm to Illumina’s reputation and discourage future development of tests on

 Illumina’s platform. Further, because the cost of Illumina’s sequencing products are a small—

 and shrinking—portion of the likely costs of future cancer screening tests, any attempt by

 Illumina to divert sales to GRAIL by raising any future rivals’ costs would be ineffective, while

 still inflicting substantial reputational and financial damage on Illumina’s core business.

                Additionally, in evaluating vertical mergers, the FTC must show that “the merged

 firm will benefit significantly from responsive changes in rivals’ behavior or from their lost

 sales” as a result of a foreclosure strategy.3 The FTC cannot show that such “diversion” of sales

 in the future market in which Galleri will compete is likely.



                                                  In reality, it is impossible to know what such

 future tests might actually turn out to be, which cancers they might be able to screen, what

 patient populations they might serve, or for what uses they might be approved. What is known

 today is that Galleri is the only test that has demonstrated the ability to screen at least 50 cancers,

 and also the only test to demonstrate the capability to detect the “cancer signal of origin” to help

 identify the location of the cancer.


     3
        Fed. Trade Comm’n, Commentary on Vertical Merger Enforcement § 3(A)(ii) (2020),
 https://www.ftc.gov/system/files/documents/reports/federal-trade-commissionscommentary-
 vertical-merger-enforcement/p180101verticalmergercommentary_1.pdf.



                                                    8
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.330 Page 9 of 40




                 The tests alleged in the FTC’s Complaint are in such early stages of development

 that most have not even been publicly disclosed. For example, the FTC asserts, without any

 supporting evidence, that

                                (Compl. ¶ 49.) Yet, there is no indication

                                          that is remotely similar to Galleri, much less that



 According to its public disclosures,




                                                                                    is nothing like a

 generalized 50+ cancer test for population-scale screening of asymptomatic individuals who are

 not known to have had cancer and certainly have never been treated for cancer. The Complaint

 also asserts that

              (Id. ¶ 48.)



                                     In developing Galleri, GRAIL has conducted multiple multi-

 year large-scale clinical studies, costing several hundred million dollars, and has initiated more,

 aimed at demonstrating the clinical value and safety of a 50+ cancer screening test that has tissue

 of origin capabilities; and GRAIL is still years from achieving scaled adoption. Given the low

 prevalence of cancer in asymptomatic average-risk individuals, such multi-year studies are

 essential to safely launch such a test. The FTC’s baseless speculation that the test developers

 identified in the Complaint (or others) will develop close substitutes to Galleri—when none have

 disclosed an intent to develop a test for nearly as many cancers as Galleri much less given any




                                                  9
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.331 Page 10 of 40




 public indication that they have started similar studies themselves—does not come close to

 satisfying the FTC’s burden.

                 In fact, other tests, whenever they are developed, are likely to be differentiated

 from Galleri in several ways, including the number and types of cancers detected, the level of

 sensitivity and specificity for different cancers, the ability or inability to detect tissue of origin,

 the indications approved by the FDA and the clinical uses for which Medicare and other

 coverage is available. The FTC’s assertion that these tests, with very different characteristics

 based on what is known today, will be close substitutes to Galleri in a future market that does not

 yet exist is pure speculation. And, given the degree of differentiation among tests in

 development, there is no basis to predict that Illumina would recoup the value of its lost sales of

 sequencing products by selling more Galleri tests. It would make no economic sense for

 Illumina to sacrifice profits upstream—and cause substantial and irreversible injury to its

 reputation as a trusted supplier of NGS platforms—by pursuing a foreclosure strategy when it

 could have no confidence that the strategy would create enough incremental profits from

 diverted downstream sales to offset such damage to its core business. And, in any event,

 Illumina has contractually disabled itself from pursuing such a strategy.

                 Illumina’s Long-Term Contracts. Illumina has addressed every one of the FTC’s

 alleged harms by making binding contractual commitments to all of its U.S. oncology customers.

 The Complaint alleges three ways in which Illumina purportedly could harm future downstream

 rivals: raising their prices for NGS products, impeding their research and development efforts,

 and refusing or delaying the execution of an IVD agreement. Compl. ¶ 11. Illumina’s long-term

 commitments, summarized above, address all of these concerns. In the Complaint, the FTC

 merely asserts that supply agreements “cannot account for each and every current and future”




                                                    10
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.332 Page 11 of 40




 foreclosure method (Complaint ¶ 70), ignoring that the commitments Illumina has made in fact

 address each and every method alleged in the Complaint, and provide even more protections to

 current or future oncology customers.

                The Complaint also ignores that




                The few customers that appear to have voiced objections to the transaction are not

 credible;

                                                                                                Such

 baseless objections offer no support to the FTC’s speculative claims and must be disregarded.

                The Merger Will Produce Enormous Procompetitive Effects. While the FTC’s

 allegations of harm are speculative and improbable, the procompetitive benefits arising from the

 reunion of Illumina and GRAIL are certain to be realized and substantial. Most critically, the

 transaction will enable GRAIL to get its life-saving test to more patients, in the U.S. and

 globally, more quickly, and at lower prices than GRAIL could achieve absent the transaction.

 The impact of such acceleration and price reductions cannot be overstated—tens of thousands of

 additional lives will be saved, and there will be substantial cost savings for consumers and

 healthcare systems, because of the merger. This acceleration will also pave the way for other test


                                                  11
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.333 Page 12 of 40




 developers to obtain regulatory approvals, reimbursement and adoption of NGS-based multi-

 cancer screening tests. The merger will thus save lives and encourage innovation in cancer

 screening.

                 These important benefits arise from a number of merger-specific efficiencies,

 including:

         •      Accelerating FDA Approval and Medicare Reimbursement. Despite GRAIL’s
 progress in developing Galleri, it still faces the challenge of obtaining FDA approval. Indeed,
 FDA approval will be an enormous undertaking, and GRAIL on its own could readily hit
 speedbumps that result in delays of several months or even years. Illumina brings significant
 regulatory and quality resources with deep experience in obtaining FDA approval for clinical
 diagnostic products. Illumina will be able to leverage these resources to accelerate GRAIL’s
 submission activities, minimize the chance of error, and speed up FDA review time to result in
 earlier approval for Galleri. Moreover, because it is unlikely that Galleri will be able to obtain
 Medicare coverage without FDA approval, accelerating FDA approval will accelerate Medicare
 coverage, which is critical for Galleri to achieve widespread adoption in the U.S.

        •       Accelerating Private Insurance Reimbursement. Illumina has extensive
 experience obtaining reimbursement for NGS-based products, and has set the standard in value-
 based healthcare through partnerships with insurers for clinical tests. GRAIL has no such
 experience. Illumina will leverage its capabilities to accelerate obtaining reimbursement for
 GRAIL’s tests from private insurers.

                                                        This will vastly accelerate access to Galleri
 for U.S. consumers.

          •        Speed to Scale. Illumina has the global operational infrastructure and experience
 operating regulated manufacturing and laboratory facilities to assist GRAIL in commercializing
 its tests at scale, in compliance with the quality and safety standards required by regulators.
 Illumina’s operational and commercial infrastructure will allow GRAIL to make its test more
 widely available at a faster rate and at lower costs.

         •      Elimination of Double Marginalization (“EDM”). Absent the transaction,
 Illumina and GRAIL would each separately charge a mark-up over their costs, resulting in two
 margins (Illumina’s on NGS products; GRAIL’s on its tests) reflected in the price for GRAIL’s
 tests. The merger will eliminate this double margin. Moreover, Illumina will have strong
 incentives to pass the resulting savings through to consumers in the form of lower prices for
 GRAIL’s tests, which will increase output and save lives. As the FTC itself acknowledged in its
 Vertical Merger Guidelines, “vertical mergers often benefit consumers through the elimination of
 double marginalization, which tends to lessen the risks of competitive harm.”4 In addition to

     4
         Federal Trade Commission Vertical Merger Guidelines, at 34 (June 30, 2020).



                                                 12
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.334 Page 13 of 40




 these standard EDM benefits, the merger will uniquely eliminate a significant royalty that
 GRAIL would otherwise owe Illumina on its future revenues. In combination with EDM, the
 savings from these efficiencies will be in excess of $2 billion over the next 10 years, which will
 be passed through to consumers. Thus, the merger will create an enormous opportunity to lower
 the price of Galleri far more than GRAIL would be able to absent the merger, and expand its
 reach to underserved communities.

         •       Accelerating International Expansion. GRAIL has virtually no international
 presence and no international expansion plans, while Illumina has boots on the ground across the
 globe, has platforms or tests registered in over 45 countries globally, and has substantial
 experience commercializing clinical tests internationally. Illumina’s global footprint will
 significantly accelerate the availability of GRAIL’s products outside the U.S. by years.
 Importantly, international acceleration will benefit not just the patients in those foreign
 jurisdictions, but also U.S. patients and the U.S. healthcare system. The diverse datasets
 generated from testing patients in different regions of the globe can be used as evidence of
 additional clinical validation as part of GRAIL’s FDA submission, and to demonstrate the
 economic benefits of Galleri to U.S. insurers, which cover patient populations with diverse
 ethnic backgrounds. Thus, international acceleration will further accelerate U.S. adoption of
 GRAIL’s tests.

         •        R&D Efficiencies. The combination of Illumina’s expertise in sequencing-based
 solutions and molecular biology with GRAIL’s machine learning capabilities and repository of
 clinical data will help accelerate new breakthroughs in oncology and other fields. These
 efficiencies are important and far from speculative, as history demonstrates. When Illumina
 acquired Verinata Health, Inc.—through which it vertically integrated into the downstream
 market for NIPT—over 100,000 expectant mothers had taken Verinata’s NIPT test. In a handful
 of cases, a signal was detected in the mother’s blood that was initially believed to be a false
 signal indicating a genetic abnormality in the fetus. After the acquisition, scientists at Illumina
 gained access to and analyzed that data, discovering that the NIPT test had detected circulating
 tumor DNA fragments present in the mother’s bloodstream. Verinata’s NIPT test had,
 incidentally, detected cancer in the blood, albeit at a late stage. From there, Illumina set out to
 achieve one of the most critical goals of cancer care—detecting cancer in the blood at its earliest
 stages. It is from that discovery, arising from R&D efficiencies created as a result of the vertical
 acquisition of Verinata, that Illumina formed GRAIL.

                Importantly, these critical benefits are merger-specific. GRAIL does not have the

 capabilities that Illumina can bring to bear to accelerate the scaled launch of GRAIL’s tests. The

 institutional expertise, experiences and competencies that Illumina will use to aid GRAIL in its

 regulatory and commercialization efforts will minimize the chances of delays, and maximize the

 chances of accelerating wide-scale access to Galleri by U.S. consumers. Even if it were assumed

 that, absent the merger, GRAIL eventually could build the competencies that Illumina has



                                                  13
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.335 Page 14 of 40




 developed from years of investment and experience, there is significant timing and execution

 risk. Illumina has those competencies already and, with the merger, GRAIL will have access to

 them swiftly, which will minimize the risks of missteps and delay—and here, delay will cost

 lives.

                Further, there is no possibility that the parties would achieve these benefits absent

 the merger. Illumina does not provide such services to any third party, and has no history of

 providing such extensive development and go-to-market services as a third-party consultant.

 Illumina is not involved in the development or regulatory efforts of its clinical customers in any

 material way. And Illumina’s clinical customers, including GRAIL, do not and would not share

 proprietary data relating to the development or use of their tests with Illumina. Without access to

 such data, Illumina cannot materially assist GRAIL in its regulatory, payor and

 commercialization efforts. The merger is necessary to eliminate these barriers to collaboration

 between Illumina and GRAIL in order to unlock the enormous, life-saving efficiencies that this

 procompetitive reunion will create.

                The Balance of Equities Favors the Transaction. If the Court issues a preliminary

 injunction, the transaction will collapse. The Merger Agreement provides for termination rights

 in the event that the transaction is not consummated on or before September 20, 2021, subject to

 a three-month extension period, and both parties have stated that they will not go forward with

 the transaction in the event that a preliminary injunction is issued. And with the collapse of the

 transaction, an important opportunity to save tens of thousands of lives would be lost. The

 equities plainly favor allowing this transaction to go forward.




                                                 14
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.336 Page 15 of 40




         RESPONSE TO THE SPECIFIC ALLEGATIONS OF THE COMPLAINT

                Except to the extent specifically stated herein, Defendants deny each and every

 allegation contained in the Complaint, including all allegations contained in headings or

 otherwise not contained in one of the Complaint’s 90 numbered paragraphs.

                The first paragraph of the preamble to the Complaint characterizes this action and

 asserts legal conclusions to which no response is required; to the extent that a response is deemed

 necessary, Defendants state that the FTC has petitioned this Court for a preliminary injunction

 enjoining the Transaction and in all other respects denies the allegations in the first paragraph of

 the preamble to the Complaint.

                The second paragraph of the preamble to the Complaint characterizes this action

 and asserts legal conclusions to which no response is required; to the extent that a response is

 deemed necessary, Defendants state that the FTC has filed an administrative complaint before

 the FTC and in all other respects denies the allegations in the second paragraph of the preamble

 to the Complaint. Specifically, Defendants deny that competition will be harmed if the Court

 denies the FTC’s request for a preliminary injunction enjoining the Transaction; and Defendants

 deny that the FTC’s administrative hearing will determine the legality of the acquisition or will

 provide all parties a full opportunity to conduct discovery and present testimony and other

 evidence regarding the likely competitive effects of the acquisition.

                To the contrary, Defendants aver that administrative proceedings before the

 Commission frequently take years to complete and that the administrative proceeding against

 Defendants would conclude long after the transaction’s deadline, given a weeks-long trial, post-

 trial briefing, a months-long window for the Administrative Law Judge to issue an opinion, an

 appeal to the Commissioners and an appeal to the United States Court of Appeals. Given the




                                                  15
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.337 Page 16 of 40




 commercial realities surrounding the transaction, this Court’s determination with respect to this

 preliminary injunction action will decide the fate of the transaction on the merits.

                Defendants respond to the numbered paragraphs of the Complaint as follows:

                                    NATURE OF THE CASE

        1.      Defendants state that the allegations in paragraph 1 purport to describe this action,

 and do not require a response. To the extent a response is required, Defendants deny the

 allegations in Paragraph 1.

        2.      Defendants deny the allegations in Paragraph 2, and state that GRAIL’s Galleri

 test in development for early-cancer screening for asymptomatic patients is poised to

 revolutionize how cancer is detected and treated, and has the potential to save millions of lives in

 the United States and around the world; cancer is the second leading cause of death in the United

 States, and healthcare providers currently are able to screen for only a small number of cancer

 types; doctors currently lack the option to broadly screen for multiple types of cancer

 simultaneously using a single test and certain cancers are only detected after patients exhibit

 symptoms, when it is often too late to treat the cancer effectively.

        3.      Defendants deny the allegations in Paragraph 3, and state that GRAIL’s Galleri

 test in development for early-cancer screening for asymptomatic patients uses a “liquid biopsy”

 process to examine fragments of DNA in the bloodstream; as part of certain testing workflows, a

 phlebotomist may collect a blood sample from a patient and that blood sample may be tested in a

 laboratory, which, for the current version of the Galleri test in development, would analyze the

 sample using an NGS platform; an NGS platform may include the NGS instruments and

 designated consumables used for sequencing, such as flow cells; an NGS platform can identify

 the order of the component blocks—called nucleotides—in the DNA sample and Galleri uses

 NGS to identify the methylation patterns in the DNA fragments in the bloodstream to identify


                                                  16
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.338 Page 17 of 40




 whether a cancer signal is present in the body and potentially the “cancer signal of origin” to

 help identify the location of the cancer. Defendants are without knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 3 as they relate to any

 other person or entity.

        4.      Defendants deny the allegations in Paragraph 4, and state that GRAIL is working

 to develop and commercialize its Galleri test in development for early-cancer screening for

 asymptomatic patients; GRAIL plans to launch its Galleri test as a laboratory developed test in

 the United States in April 2021; Galleri is a test that seeks to shift the cancer paradigm by

 simultaneously screening for multiple cancers, including those not screened for today, using

 blood samples; Illumina recognizes the life-saving benefits of GRAIL’s tests and estimates that it

 will save thousands of lives each year; GRAIL views Galleri as a major advancement in the war

 against cancer. Defendants further state that Plaintiff purports to quote from unidentified written

 materials and refer to the referenced unidentified written materials for their contents. Defendants

 further state that they are without knowledge or information sufficient to form a belief as to the

 truth of the allegations in Paragraph 4 as they relate to any other person or entity.

        5.      Defendants deny the allegations in Paragraph 5, and state that GRAIL is an

 Illumina NGS customer; that some other companies that have publicly stated that they are

 developing oncology tests are also Illumina NGS customers and that GRAIL’s Galleri test in

 development for early cancer screening for asymptomatic patients uses Illumina’s NGS platform

 to sequence DNA found in the bloodstream, known as cell-free DNA or “cfDNA”, to determine

 whether a cancer signal is present in the body and potentially the “cancer signal of origin” for the

 identified cancer. Defendants further state that Defendants are without knowledge or




                                                   17
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.339 Page 18 of 40




 information sufficient to form a belief as to the truth of the allegations as they relate to any other

 person or entity.

        6.      Defendants deny the allegations in Paragraph 6, and state that Illumina is a

 provider of NGS platforms, which are used for a wide array of applications. Defendants are

 without knowledge or information sufficient to form a belief as to the truth of the allegations as

 they relate to any other person or entity.

        7.      Defendants deny the allegations in Paragraph 7, and state that Illumina formed

 GRAIL in 2015 with the purpose of enabling the early screening of cancer in asymptomatic

 individuals; in 2015 Illumina identified cancer screening as

               and                                                     which is memorialized in

 certain agreements, and Defendants refer to the underlying agreements for their contents.

 Defendants further state that Plaintiff purports to quote from unidentified written materials and

 refer to the referenced unidentified written materials for their contents.

        8.      Defendants deny the allegations in Paragraph 8, and state that two years after

 forming GRAIL, Illumina reduced its ownership interest to below 20% of the voting rights in the

 company and that today Illumina owns approximately 14.5% of GRAIL’s voting shares; other

 investors, including Johnson & Johnson and entities affiliated with Bill Gates, Jeff Bezos and

 Amazon hold voting shares in GRAIL; since reducing its stake in GRAIL,



               and Defendants refer to the underlying agreements for their contents.

        9.      Defendants deny the allegations in Paragraph 9, and state that GRAIL is

 developing a revolutionary blood test that can simultaneously detect more than 50 cancers, over

 45 of which have no approved screening test today, in asymptomatic individuals;




                                                   18
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.340 Page 19 of 40




                                       GRAIL plans to launch its Galleri test as a laboratory

 developed test in the United States in April 2021 and GRAIL anticipates submitting an

 application for single-site premarket approval with the U.S. Food and Drug Administration

 (“FDA”) for Galleri.

        10.     Defendants deny the allegations in Paragraph 10, and state that Illumina has

 recognized that cancer screening is                                                    with a

 projected market size of tens of billions of dollars by 2035 and that

                                                   Defendants further state that Plaintiff purports to

 quote from unidentified written materials and refer to the referenced unidentified written

 materials for their contents. Defendants further state that Defendants are without knowledge or

 information sufficient to form a belief as to the truth of the allegations as they relate to any other

 person or entity.

        11.     Defendants deny the allegations in Paragraph 11, and state that Plaintiff purports

 to quote from unidentified written materials and refer to the referenced unidentified written

 materials for their contents. Defendants further state that, following the transaction, Illumina

 will continue to have strategic and economic incentives to keep the costs of its sequencing

 products low and to provide innovative products to all customers.

        12.     Defendants deny the allegations in Paragraph 12, and state that Illumina benefits

 from selling NGS platforms and consumables to all testing companies that use such products,

 and may profit, in the future, from sales of GRAIL’s tests, including its early cancer screening

 test in development, Galleri. Defendants state that Plaintiff purports to reference unidentified

 written materials and refer to the referenced unidentified written materials for their contents.

 Defendants further state that, following the transaction, Illumina will continue to have strategic




                                                   19
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.341 Page 20 of 40




 and economic incentives to keep the costs of its sequencing products low and to provide

 innovative products to all customers.

        13.     Defendants deny the allegations in Paragraph 13.

        14.     Defendants deny the allegations in Paragraph 14, and state that Plaintiff purports

 to quote from unidentified written materials and refer to the referenced unidentified written

 material for their contents.

        15.     Defendants deny the allegations in Paragraph 15.

        16.     Defendants deny the allegations in Paragraph 16, and state that the merger will

 result in substantial merger-specific efficiencies and other procompetitive effects that will

 directly benefit consumers and that these benefits greatly outweigh any and all alleged

 anticompetitive effects.

        17.     Defendants deny the allegations in Paragraph 17, and state that Illumina’s

 irrevocable offers of binding contractual commitments to all of its U.S. oncology customers

 address all of the alleged anticompetitive effects in the alleged downstream market for NGS-

 based cancer screening tests and ensure that there will be no harm to competition or consumers.

                                  JURISDICTION AND VENUE

        18.     Defendants state that because Paragraph 18 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the

 allegations in Paragraph 18, except refer to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b); 28

 U.S.C. §§ 1331, 1337 and 1345; and the unidentified Act of Congress for their contents.

 Defendants further state that because this case centers on a proposed transaction between two

 companies headquartered in California and because the majority of third-party witnesses are all

 located in California, this case should be transferred to the United States District Court for the

 Southern District of California for the convenience of parties and witnesses, in the interest of


                                                  20
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.342 Page 21 of 40




 justice under 28 U.S.C. § 1404(a). Defendants have separately moved this Court for transfer

 under that section.

         19.     Defendants deny the allegations in Paragraph 19, and state that Plaintiff purports

 to describe Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), to which no response is required.

 To the extent a response is required, Defendants refer to Section 13(b) of the FTC Act, 15 U.S.C.

 § 53(b), for its contents.

         20.     Defendants state that because Paragraph 20 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the

 allegations in Paragraph 20. Defendants further refer the Court to Section 4 of the FTC Act,

 15 U.S.C. § 44, and Section 1 of the Clayton Act, 15 U.S.C. § 12, for their contents.

         21.     Defendants state that because Paragraph 21 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the

 allegations in Paragraph 21 except refer to the FTC Act, 15 U.S.C. § 53(b);

 Fed. R. Civ. P. 4(k)(1)(C); 28 U.S.C. § 1391(c)(3) and 28 U.S.C. § 1391(c)(2) for their contents.

 Defendants further state that because this case centers on a proposed transaction between two

 companies headquartered in California and because the majority of third-party witnesses are all

 located in California, this case should be transferred to the United States District Court for the

 Southern District of California for the convenience of parties and witnesses, in the interest of

 justice under 28 U.S.C. § 1404(a). Defendants have separately moved this Court for transfer

 under that section.

                       THE PARTIES AND THE PROPOSED ACQUISITION

         22.     Defendants deny the allegations in Paragraph 22 and state that the Federal Trade

 Commission is an agency of the United States government and refer to the FTC Act, 15 U.S.C.




                                                  21
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.343 Page 22 of 40




 §§ 41 Section 7 of the Clayton Act, 15 U.S.C. § 18, and Section 5 of the FTC Act, 15 U.S.C.

 § 45 for their contents.

        23.     Defendants deny the allegations in Paragraph 23, and state that Illumina is a

 publicly-traded Delaware corporation, headquartered in San Diego, California; Illumina

 develops, manufactures, and markets life sciences tools and integrated systems for the large-scale

 analysis of genetic variation and function; founded in 1998, Illumina’s main product offerings

 are NGS systems and the associated consumables; Illumina’s NGS platforms are used for DNA

 sequencing; in the United States, Illumina sells NGS platforms used for DNA sequencing;

 Illumina’s platforms are used by GRAIL and are used by other companies that may be

 developing tests using NGS products sold by Illumina and in 2020, Illumina earned $3.24 billion

 in revenue worldwide, 49 percent of which was from U.S. sales.

        24.     Defendants deny the allegations in Paragraph 24, and state that Defendant,

 GRAIL, is a private pre-commercial diagnostics company, headquartered in Menlo Park,

 California; GRAIL develops oncology tests, with a focus on early cancer screening; GRAIL’s

 development pipeline includes three NGS-based oncology tests: Galleri, a test that screens for

 early signs of cancer in asymptomatic patients; a diagnostic aid to cancer (“DAC”) test, which

 helps confirm cancer diagnoses in patients suspected to have cancer or other symptoms; and a

 minimal residual disease (“MRD”) test, designed to assess cancer recurrence after a patient has

 already undergone treatment; today, GRAIL has no revenue and has raised approximately $2

 billion in private funding since 2016.

        25.     Defendants deny the allegations in Paragraph 25, and state that GRAIL is

 developing a revolutionary blood test that can simultaneously detect more than 50 cancers, over

 45 of which have no approved screening test today, in asymptomatic individuals. Defendants




                                                22
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.344 Page 23 of 40




 further state that

                GRAIL plans to launch its Galleri test as a laboratory developed test in the United

 States in April 2021; GRAIL anticipates submitting an application for single-site premarket

 approval with the FDA for Galleri and



         26.     Defendants deny the allegations in Paragraph 26, and state that GRAIL was

 originally formed by Illumina in 2015; starting in 2017, Illumina reduced its ownership of

 GRAIL to below 20 percent of the company’s voting interest; currently, Illumina retains

 approximately 14.5 percent ownership of GRAIL’s voting shares and on September 20, 2020,

 Illumina entered into an Agreement and Plan of Merger to acquire the approximately 85.5

 percent of GRAIL voting shares outstanding that it does not already own for cash and stock

 consideration valued on March 4, 2021 at approximately $7 billion and, at the election of GRAIL

 stockholders and holders of GRAIL equity awards, either contingent rights to receive revenue

 share payments or additional stock consideration.

         27.     Defendants state that because Paragraph 27 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the

 allegations in Paragraph 27 and state that the FTC filed its administrative complaint on

 March 30, 2021. Defendants further state that Defendants are without knowledge or information

 sufficient to form a belief as to the truth of the allegations that relate to any other person or

 entity. Defendants further refer to 16 C.F.R. § 3.41 for its contents.

         28.     Defendants state that because Paragraph 28 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the

 allegations in Paragraph 28. Defendants further state that Defendants are without knowledge or




                                                   23
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.345 Page 24 of 40




 information sufficient to form a belief as to the truth of the allegations that relate to any other

 person or entity, including the Commission.

                                    INDUSTRY BACKGROUND

         29.     Defendants deny the allegations in Paragraph 29 and state that cancer is the

 second leading cause of death in the world; in 2020, nearly two million new cases of cancer were

 diagnosed in the United States and over six hundred thousand Americans died from the disease;

 certain cancers are detected only after a patient exhibits symptoms, when the tumor has grown

 and the cancer has often metastasized, or spread, to other parts of the body and at an advanced

 stage, after the cancer has progressed to stages 3 or 4, it is frequently too late for effective

 treatment and, unfortunately, the patient often dies from the disease.

         30.     Defendants deny the allegations in Paragraph 30 and state that the U.S. Preventive

 Services Task Force (“USPSTF”) provides recommendations for more cancers than are listed in

 this paragraph, that cancers without screening tests may go undetected, and in some cases, this

 may lead to worse treatment options and prognoses.

         31.     Defendants deny the allegations in Paragraph 31, and state that GRAIL is

 researching, designing and working to commercialize products that seek to shift the cancer

 screening paradigm; if successful, Galleri is designed to simultaneously screen for multiple

 cancers, including cancers that are not screened for at all today in asymptomatic patients, using

 blood samples; Galleri compares the methylation patterns in the DNA fragments in the patients’

 blood samples with a database of known methylation patterns that suggest the presence of

 cancer; for Galleri, additional clinical data can help improve test performance. Defendants

 further state that they are without knowledge or information sufficient to form a belief as to the

 truth of the allegations that relate to any other person or entity in Paragraph 31.

         32.     Defendants deny the allegations in Paragraph 32.


                                                   24
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.346 Page 25 of 40




        33.     Defendants deny the allegations in Paragraph 33 and state that test developers

 may seek to market IVD tests either as laboratory-developed tests, which do not require FDA

 approval, or after obtaining premarket approval from the FDA, either as a single-site PMA or a

 PMA for a distributed, kitted test; laboratory-developed tests and single-site PMA tests are

 performed in a test supplier’s own laboratory. Defendants further state that Plaintiff purports to

 quote from unidentified written materials and refer to the referenced unidentified written

 materials for their contents.

        34.     Defendants deny the allegations in Paragraph 34, and state that GRAIL’s Galleri

 test in development for early cancer screening for asymptomatic patients uses NGS platforms

 and consumables to identify methylation patterns in DNA consistent with the presence of cancer

 and Galleri uses Illumina’s NGS platform and sequencing reagents. Defendants further state that

 Defendants are without knowledge or information sufficient to form a belief as to the truth of the

 allegations as they relate to any other person or entity in Paragraph 34.

        35.     Defendants deny the allegations in Paragraph 35, and state that GRAIL is an

 Illumina NGS customer and that some other companies that have publicly stated that they are

 developing oncology tests are also Illumina’s NGS customers. Defendants further state that

 Defendants are without knowledge or information sufficient to form a belief as to the truth of the

 allegations related to unidentified third parties in Paragraph 35.

          THE ALLEGED RELEVANT ANTITRUST MARKET IS MCED TESTS

        36.     Defendants state that because Paragraph 36 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the

 allegations in Paragraph 36.

        37.     Defendants deny the allegations in Paragraph 37 and state that GRAIL’s Galleri

 test in development for early cancer screening for asymptomatic patients is being designed to


                                                  25
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.347 Page 26 of 40




 detect multiple types of early stage cancer in asymptomatic individuals; cfDNA that comes from

 cancerous cells is referred to as circulating tumor DNA or “ctDNA” and Galleri, involves the

 analysis of ctDNA using an NGS platform, and is designed to screen for cancer before a patient

 manifests any symptoms. Defendants further state that Defendants are without knowledge or

 information sufficient to form a belief as to the truth of the allegations related to unidentified

 third parties in Paragraph 37.

        38.     Defendants deny the allegations in Paragraph 38, and state that certain cancers,

 including pancreatic, liver and stomach cancer, are typically only detected after patients have

 more advanced cancer (after exhibiting symptoms), which is often too late to treat the cancer

 effectively; that GRAIL’s Galleri test in development for early-cancer screening for

 asymptomatic patients can screen for multiple types of cancer by looking at methylation patterns

 consistent with a cancer signal. When a cancer signal is detected, the test can determine the

 cancer signal of origin for the identified cancer. Defendants further state that they are without

 knowledge or information sufficient to form a belief as to the truth of the allegations related to

 unidentified third parties in Paragraph 38.

        39.     Defendants deny the allegations in Paragraph 39, and state that polymerase chain

 reaction (“PCR”) technology can be used to look for changes in a gene or chromosome.

        40.     Defendants deny the allegations in Paragraph 40, and state that GRAIL’s Galleri

 test in development for early-cancer screening for asymptomatic patients can improve patient

 compliance. Defendants further state that Plaintiff purports to quote from unidentified written

 materials and refer to the referenced unidentified written materials for their contents.




                                                   26
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.348 Page 27 of 40




        41.     Defendants deny the allegations in Paragraph 41, and state that a tissue biopsy

 requires the removal of a tissue sample from a patient to analyze and that some tumors are

 inaccessible for biopsy and others do not provide sufficient tissue to elicit conclusive results.

        42.     Defendants state that because Paragraph 42 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the

 allegations in Paragraph 42.

        43.     Defendants deny the allegations in Paragraph 43.

        44.     Defendants deny the allegations in Paragraph 44, and state that no NGS-based

 multi-cancer test is currently commercialized in the U.S. Defendants further state that Plaintiff

 purports to quote from GRAIL’s amended Form S-1 Registration Statement and refer to that

 document for its contents.

        45.     Defendants deny the allegations in Paragraph 45, and state that Illumina has

 recognized that cancer screening is                                                   with a

 projected market size of tens of billions of dollars by 2035 and that GRAIL projects Galleri

 could earn                                       Defendants further state that Defendants are

 without knowledge or information sufficient to form a belief as to the truth of the allegations as

 they relate to any other person or entity and that Plaintiff purports to quote from unidentified

 written materials and Defendants refer to the referenced unidentified written materials for their

 contents.

        46.     Defendants deny the allegations in Paragraph 46, and state that GRAIL uses data

 collected from clinical trials measuring the performance of Galleri to improve the quality of the

 Galleri test; GRAIL also uses Illumina’s NGS platform to perform its test and certain other

 companies that have stated that they are developing tests are also Illumina NGS customers.




                                                  27
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.349 Page 28 of 40




 Defendants further state that Plaintiff purports to quote from

 and refer to the referenced document for its contents. Defendants further state that they are

 without knowledge or information sufficient to form a belief as to the truth of the allegations as

 they relate to any other person or entity.

         47.     Defendants deny the allegations in Paragraph 47, and state that GRAIL is

 developing a revolutionary blood test that can simultaneously detect more than 50 cancers, over

 45 of which have no approved screening test today; GRAIL plans to launch its Galleri test as a

 laboratory developed test in the United States in April 2021 and



         48.     Defendants deny the allegations in Paragraph 48, and state that



        and state that Defendants are without knowledge or information sufficient to form a belief

 as to the truth of the allegations as they relate to any other person or entity.

         49.     Defendants deny the allegations in Paragraph 49, and state that Defendants are

 without knowledge or information sufficient to form a belief as to the truth of the allegations as

 they relate to any other person or entity.

         50.     Defendants deny the allegations in Paragraph 50, and state that Defendants are

 without knowledge or information sufficient to form a belief as to the truth of the allegations as

 they relate to any other person or entity.

         51.     Defendants deny the allegations in Paragraph 51, and state that Defendants are

 without knowledge or information sufficient to form a belief as to the truth of the allegations as

 they relate to any other person or entity.




                                                   28
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.350 Page 29 of 40




        52.     Defendants deny the allegations in Paragraph 52, and state that Illumina’s internal

 projections reflect that no other multi-cancer screening test for use in asymptomatic patients will

 launch this year. Defendants further state that GRAIL is developing a revolutionary blood test

 that can simultaneously detect more than 50 cancers, over 45 of which have no approved

 screening test today, and that GRAIL plans to launch its Galleri test as a laboratory-developed

 test in the United States in April 2021.

                          ALLEGED ANTICOMPETITIVE EFFECTS

        53.     Defendants state that because Paragraph 53 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the

 allegations in Paragraph 53, except refer to the Vertical Merger Guidelines for their contents.

        54.     Defendants deny the allegations in Paragraph 54, and state that GRAIL uses

 Illumina’s NGS platform to research and develop its tests and certain other companies that have

 stated that they are developing tests are also Illumina NGS customers. Defendants further state

 that Illumina’s irrevocable offers of binding contractual commitments to all of its U.S. oncology

 customers address all of the alleged anticompetitive effects in the alleged downstream market for

 NGS-based cancer screening tests and ensure that there will be no harm to competition or

 consumers. Illumina’s commitments guarantee that, inter alia, (i) during the 12-year term of the

 supply agreement, Illumina will not increase the price of any of the sequencing instruments and

 consumables used by an oncology customer; (ii) any customer who wants to develop an in vitro

 diagnostic (“IVD”) kitted test using Illumina’s FDA-approved instrument may enter into an

 agreement under the standard terms and (iii) Illumina will provide any documentation or

 information reasonably required for a customer to seek FDA marketing authorization to sell a

 clinical test using Illumina’s sequencing instruments and consumables.




                                                 29
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.351 Page 30 of 40




        55.     Defendants deny the allegations in Paragraph 55, and state that Illumina’s

 irrevocable offers of binding contractual commitments to all of its U.S. oncology customers

 address all of the alleged anticompetitive effects in the alleged downstream market for NGS-

 based cancer screening tests and ensure that there will be no harm to competition or consumers.

 Illumina’s commitments guarantee that, inter alia, (i) during the 12-year term of the supply

 agreement, Illumina will not increase the price of any of the sequencing instruments and

 consumables used by an oncology customer; and (ii) customers will have uninterrupted supply of

 the sequencing instruments and consumables that they use.

        56.     Defendants deny the allegations in Paragraph 56, and state that GRAIL uses a

 sequencing platform to analyze methylation patterns in DNA fragments.

        57.     Defendants deny the allegations in Paragraph 57.

        58.     Defendants deny the allegations in Paragraph 58, and state that certain NGS

 platforms can be used for de novo whole-genome sequencing or detecting large structural

 rearrangements.

        59.     Defendants deny the allegations in Paragraph 59.

        60.     Defendants deny the allegations in Paragraph 60 and state that Illumina provides

 NGS platforms in the United States; Illumina offers a suite of NGS platforms and Illumina’s

 NGS platform portfolio offers high throughput, competitive costs and high accuracy rates.

        61.     Defendants deny the allegations in Paragraph 61, and state that Thermo Fisher is

 an NGS platform manufacturer in the United States. Defendants are without knowledge or

 information sufficient to form a belief as to the truth of the allegations as they relate to any other

 person or entity. Defendants state that Plaintiff purports to quote and/or reference unidentified

 written materials and refer to the referenced unidentified written materials for their contents.




                                                   30
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.352 Page 31 of 40




        62.     Defendants deny the allegations in Paragraph 62, and state that BGI is an NGS

 platform provider. Defendants further state that Plaintiff purports to refer to separate, ongoing

 litigation and refer to the court records in Illumina, Inc. v. BGI Genomics Co., Ltd., 19-CV-

 03770-WHO and Illumina Inc. v. BGI Genomics Co., Ltd., 20-CV-01465-WHO for their

 contents.

        63.     Defendants deny the allegations in Paragraph 63, and state that Defendants are

 without knowledge or information sufficient to form a belief as to the truth of the allegations

 related to unidentified third parties in Paragraph 63.

        64.     Defendants deny the allegations in Paragraph 64.

        65.     Defendants deny the allegations in Paragraph 65, and state that Defendants are

 without knowledge or information sufficient to form a belief as to the truth of the allegations

 related to unidentified third parties in Paragraph 65.

        66.     Defendants deny the allegations in Paragraph 66, and state that Plaintiff purports

 to refer to separate litigation and refer to the court records in Illumina, Inc. v. Qiagen, N.V., 3:16-

 cv-02788-WHA, Illumina, Inc. v. BGI Genomics Co., Ltd., 19-CV-03770-WHO and Illumina

 Inc. v. BGI Genomics Co., Ltd., 20-CV-01465-WHO for their contents. Defendants further state

 that Qiagen has purported to design around Illumina’s valid patents and relaunched its NGS

 platform in the United States and are otherwise without knowledge or information sufficient to

 form a belief as to the truth of the allegations related to unidentified third parties in Paragraph 66.

        67.     Defendants deny the allegations in Paragraph 67, and state that some firms are

 attempting to develop NGS platforms and that test developers can and have switched platforms

 which may require re-validation. Defendants are without knowledge or information sufficient to

 form a belief as to the truth of the allegations related to unidentified third parties in Paragraph 65.




                                                   31
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.353 Page 32 of 40




        68.     Defendants deny the allegations in Paragraph 68, and state that following the

 transaction, Illumina will continue to have strategic and economic incentives to keep the costs of

 its products low and to provide innovative products to all customers and that Illumina’s

 irrevocable offers of binding contractual commitments to all of its U.S. oncology customers

 address all of the alleged anticompetitive effects in the alleged downstream market for NGS-

 based cancer screening tests and ensure that there will be no harm to competition or consumers.

 Illumina’s commitments guarantee that, inter alia, during the 12-year term of the supply

 agreement, Illumina will not increase the price of any of the sequencing instruments and

 consumables used by an oncology customer.

        69.     Defendants deny the allegations in Paragraph 69, and state that when Illumina

 releases new updates to its NGS platforms, its latest technology is typically cheaper, more

 accurate and has a higher throughput than past versions of Illumina’s NGS platforms, and

 Illumina’s NovaSeq platform’s scalable output generates up to tens of billions of reads and up to

 multiple terabases of sequences in dual flow cell mode. Defendants further state that following

 the transaction, Illumina will continue to have strategic and economic incentives to keep the

 costs of its products low and to provide innovative products to all customers and that Illumina’s

 irrevocable offers of binding contractual commitments to all of its U.S. oncology customers

 address all of the alleged anticompetitive effects in the alleged downstream market for NGS-

 based cancer screening tests and ensure that there will be no harm to competition or consumers.

        70.     Defendants deny the allegations in Paragraph 70, and state that a test developer

 may submit an application seeking pre-market approval from the FDA to market a distributed

 version of an IVD test. Defendants further state that following the transaction, Illumina will

 continue to have strategic and economic incentives to keep the costs of its products low and to




                                                 32
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.354 Page 33 of 40




 provide innovative products to all customers and that Illumina’s irrevocable offers of binding

 contractual commitments to all of its U.S. oncology customers address all of the alleged

 anticompetitive effects in the alleged downstream market for NGS-based cancer screening tests

 and ensure that there will be no harm to competition or consumers. Illumina’s commitments

 guarantee that, inter alia, any customer who wants to develop an IVD kitted test using Illumina’s

 FDA-approved instrument may enter into an agreement under the standard terms.

        71.     Defendants deny the allegations in Paragraph 71, and state that following the

 transaction, Illumina will continue to have strategic and economic incentives to keep the costs of

 its products low and to provide innovative products to all customers.

        72.     Defendants deny the allegations in Paragraph 72, and state that GRAIL uses

 Illumina’s NGS platforms; that Illumina negotiates and interacts with those test developers and

 that a customer may seek advice from an Illumina customer sales representative as to which

 reagents it should purchase. Defendants further state that Plaintiff’s quotation from unidentified

 written material is taken out of context and is misleading. Defendants further state that following

 the transaction, Illumina will continue to have strategic and economic incentives to keep the

 costs of its products low and to provide innovative products to all customers.

        73.     Defendants deny the allegations in Paragraph 73. Defendants further state that

 following the transaction, Illumina will continue to have strategic and economic incentives to

 keep the costs of its products low and to provide innovative products to all customers.

 Defendants further state that Illumina’s irrevocable offers of binding contractual commitments to

 all of its U.S. oncology customers address all of the alleged anticompetitive effects in the alleged

 downstream market for NGS-based cancer screening tests and ensure that there will be no harm

 to competition or consumers.




                                                 33
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.355 Page 34 of 40




        74.     Defendants deny the allegations in Paragraph 74, and state that Plaintiff’s

 quotation from unidentified written material is taken out of context and is misleading.

 Defendants further state that following the transaction, Illumina will continue to have strategic

 and economic incentives to keep the costs of its products low and to provide innovative products

 to all customers. Defendants further state that Illumina’s irrevocable offers of binding

 contractual commitments to all of its U.S. oncology customers address all of the alleged

 anticompetitive effects in the alleged downstream market for NGS-based cancer screening tests

 and ensure that there will be no harm to competition or consumers.

        75.     Defendants deny the allegations in Paragraph 75, and state that Illumina’s

 irrevocable offers of binding contractual commitments to all of its U.S. oncology customers

 address all of the alleged anticompetitive effects in the alleged downstream market for NGS-

 based cancer screening tests and ensure that there will be no harm to competition or consumers.

        76.     Defendants deny the allegations in Paragraph 76, and state that following the

 transaction, Illumina will continue to have strategic and economic incentives to keep the costs of

 its products low and to provide innovative products to all customers. Defendants further state

 that Illumina’s irrevocable offers of binding contractual commitments to all of its U.S. oncology

 customers address all of the alleged anticompetitive effects in the alleged downstream market for

 NGS-based cancer screening tests and ensure that there will be no harm to competition or

 consumers.

        77.     Defendants deny the allegations in Paragraph 77, and state that Defendants are

 without knowledge or information sufficient to form a belief as to the truth of the allegations

 related to unidentified third parties in Paragraph 77.




                                                  34
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.356 Page 35 of 40




        78.     Defendants deny the allegations in Paragraph 78, and state that GRAIL plans to

 launch its Galleri test as a laboratory developed test in the United States in April 2021.

        79.     Defendants deny the allegations in Paragraph 79.

        80.     Defendants deny the allegations in Paragraph 80, and state there are no multi-

 cancer non-invasive screening tests on the market today.

        81.     Defendants deny the allegations in Paragraph 81, and state that Illumina has

 recognized that cancer screening is                                                   with a

 projected market size of tens of billions of dollars by 2035 and that GRAIL projects

                                                  Defendants further state that Plaintiff purports to

 quote and/or reference unidentified written materials and refer to the referenced unidentified

 written materials for their contents. Defendants further state that following the transaction,

 Illumina will continue to have strategic and economic incentives to keep the costs of its products

 low and to provide innovative products to all customers.

                 ALLEGED ABSENCE OF COUNTERVAILING FACTORS

        82.     Defendants deny the allegations in Paragraph 82, and state that Illumina’s

 irrevocable offers of binding contractual commitments to all of its U.S. oncology customers

 address all of the alleged anticompetitive effects in the alleged downstream market for NGS-

 based cancer screening tests and ensure that there will be no harm to competition or consumers

 and that the merger will result in substantial merger-specific efficiencies, synergies and other

 procompetitive effects that will directly benefit consumers and that these benefits greatly

 outweigh any and all alleged anticompetitive effects.

        83.     Defendants deny the allegations in Paragraph 83, and state that Plaintiff’s

 quotation from unidentified written material is taken out of context and is misleading.

 Defendants further state that the merger will result in substantial merger-specific efficiencies,


                                                  35
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.357 Page 36 of 40




 synergies and other procompetitive effects that will directly benefit consumers and that these

 benefits greatly outweigh any and all alleged anticompetitive effects.

                                    ALLEGED VIOLATION

                      COUNT I – ALLEGED ILLEGAL ACQUISITION

        84.     Defendants state that a separate response to paragraphs 1 through 83 is not

 required. To the extent that a separate response is required, Defendants incorporate their

 responses to paragraphs 1 through 83 as though fully stated herein.

        85.     Defendants deny the allegations in Paragraph 85 and further state that following

 the transaction, Illumina will continue to have strategic and economic incentives to keep the

 costs of its products low and to provide innovative products to all customers. Illumina’s

 proposed offers of binding contractual commitments to all of its U.S. oncology customers

 address all of the alleged anticompetitive effects in the alleged downstream market for NGS-

 based cancer screening tests and ensure that there will be no harm to competition or consumers.

 The merger will result in substantial merger-specific efficiencies, synergies and other

 procompetitive effects that will directly benefit consumers and will greatly outweigh any and all

 alleged anticompetitive effects.

        86.     Defendants state that because Paragraph 86 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the

 allegations in Paragraph 86.

                   LIKELIHOOD OF SUCCESS ON THE MERITS,
              BALANCE OF EQUITIES AND ALLEGED NEED FOR RELIEF

        87.     Defendants state that because Paragraph 87 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the




                                                 36
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.358 Page 37 of 40




 allegations in Paragraph 87 and refer to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b) for its

 contents.

        88.     Defendants state that because Paragraph 88 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the

 allegations in Paragraph 87. Defendants further state that the merger will result in substantial

 merger-specific efficiencies, synergies and other procompetitive effects that will directly benefit

 consumers and that these benefits greatly outweigh any and all alleged anticompetitive effects.

        89.     Defendants state that because Paragraph 89 states conclusions or characterizations

 of law, no response is required. To the extent a response is required, Defendants deny the

 allegations in Paragraph 89.

        90.     Defendants state that Paragraph 90 purports to set forth Plaintiff’s prayer for relief

 and contain a request for relief as to which no response is required. To the extent a response is

 required, Defendants deny that Plaintiff is entitled to the requested relief in Paragraph 90.

                                            DEFENSES

                Defendants assert the following defenses, without assuming the burden of proof

 on such defenses that would otherwise rest with Plaintiff.

                1.      The Complaint fails to state a claim on which relief can be granted.

                2.      The combination of Defendants’ businesses will be procompetitive. The
                        merger will result in substantial merger-specific efficiencies, cost
                        synergies and other procompetitive effects that will directly benefit
                        consumers. These benefits greatly outweigh any and all alleged
                        anticompetitive effects.

                3.      Plaintiff’s claims are too speculative to support any claim on which relief
                        can be granted.

                4.      Illumina’s offers of binding contractual commitments to all of its U.S.
                        oncology customers address all of the alleged anticompetitive effects in
                        the alleged downstream market for NGS-based cancer screening tests and
                        ensure that there will be no harm to competition or consumers.


                                                  37
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.359 Page 38 of 40




             5.     Plaintiff has failed to define any appropriate relevant market or markets.

             6.     Plaintiff has failed to establish that Defendants exercise market power
                    with respect to any relevant market.

             7.     Plaintiff’s claim reflects improper selective enforcement of the antitrust
                    laws.

             8.     Plaintiff’s claim is barred in whole or in part by failure to show any
                    plausible harm to consumers or consumer welfare or any plausible
                    anticompetitive effect.

             9.     The customers at issue in the Complaint have a variety of tools to ensure
                    that they receive competitive pricing and terms.

             10.    The FTC fails to allege a time frame for the alleged anticompetitive
                    effects.

             11.    The injunctive relief that Plaintiff seeks is inconsistent with the public
                    interest, the equities favor consummation of the Transaction and
                    alternative remedies are available to the Court.

             Defendants reserve the right to assert any other available defenses.




                                              38
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.360 Page 39 of 40




                Defendants respectfully request that the Court: (i) deny the FTC’s requested

 relief; (ii) dismiss the Complaint in its entirety with prejudice; (iii) award to Defendants their

 costs of suit, including expert fees and reasonable attorneys’ fees, as may be allowed by law; and

 (iv) award to Defendants such other and further relief as the Court deems just and appropriate.

 Dated: April 5, 2021                                   Respectfully submitted,

                                                        /s/ Christine A. Varney

                                                        Christine A. Varney (D.C. Bar No. 411564)
                                                        Richard J. Stark (No. MI0010)
                                                        David R. Marriott (admitted pro hac vice)
                                                        J. Wesley Earnhardt (admitted pro hac vice)
                                                        Sharonmoyee Goswami (admitted pro hac
                                                        vice)
                                                        CRAVATH, SWAINE & MOORE LLP
                                                        Worldwide Plaza
                                                        825 Eighth Avenue
                                                        New York, NY 10019
                                                        (212) 474-1000
                                                        cvarney@cravath.com
                                                        rstark@cravath.com
                                                        dmarriott@cravath.com
                                                        wearnhardt@cravath.com
                                                        sgoswami@cravath.com

                                                        Preston Burton (D.C. Bar No. 426378)
                                                        Veena Viswanatha (D.C. Bar No. 1022442;
                                                        admission pending)
                                                        BUCKLEY LLP
                                                        2001 M Street NW, Suite 500
                                                        Washington, DC 20036
                                                        (202) 349-8000
                                                        vviswanatha@buckleyfirm.com
                                                        pburton@buckleyfirm.com

                                                        Attorneys for Defendant
                                                        Illumina, Inc.




                                                   39
Case 3:21-cv-00800-CAB-BGS Document 49 Filed 04/06/21 PageID.361 Page 40 of 40




                                           Michael G. Egge (D.C. Bar No. 432755)
                                           Marguerite M. Sullivan (D.C. Bar No.
                                           497894)
                                           Roman Martinez (D.C. Bar No. 1001100)
                                           Anna M. Rathbun (D.C. Bar No. 1002562)
                                           Carla Weaver (D.C. Bar No.
                                           1034327)
                                           David L. Johnson (D.C. Bar No. 1048454)
                                                  admission application pending
                                           Charles A. Berdahl (D.C. Bar No. 1048845)
                                                  admission application pending
                                           LATHAM & WATKINS LLP
                                           555 Eleventh Street NW
                                           Suite 1000
                                           Washington, D.C. 20004
                                           Telephone: (202) 637-2200
                                           Facsimile: (202) 637-2201
                                           Email: michael.egge@lw.com


                                           Alfred C. Pfeiffer (admitted pro hac vice)
                                           505 Montgomery Street
                                           Suite 2000
                                           San Francisco, CA 94111-6538
                                           Telephone: (415) 391-0600
                                           Facsimile: (415) 395-8095
                                           Email: al.pfeiffer@lw.com

                                           Attorneys for Defendant
                                           GRAIL, Inc.




                                      40
